Citation Nr: 0404262	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-08 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 through June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a December 1998 decision, the Board denied the 
veteran's claim for entitlement to service connection for a 
bilateral knee disorder as not well grounded; the veteran did 
not ask for reconsideration nor file an appeal.

2.  Evidence added to the record since the December 1998 
rating decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for a left knee 
disorder.

3.  There is competent medical evidence showing that a left 
knee disorder was incurred in, or aggravated, by service.


CONCLUSIONS OF LAW

1.  The December 1998 Board decision, denying service 
connection for a bilateral knee disorder, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence has been received since the 
December 1998 Board decision sufficient to reopen the 
veteran's claim for service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

3.  A left knee disorder was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  As the veteran's claim to reopen 
was received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002) before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen and grant 
the veteran's claim of entitlement to service connection for 
a left knee disorder.  VA has complied with the notice and 
duty to assist provisions of the VCAA.  Specifically, the 
veteran was advised by VA of the information required to 
substantiate the claim on appeal.  In this regard, the Board 
notes that collectively, by various informational letters, a 
March 2001 VCAA letter, a June 2001 rating decision and a 
January 2003 statement of the case (SOC), the appellant was 
provided with information regarding the evidence needed to 
substantiate his claim to reopen, and informed of what VA had 
done and would do to obtain evidence for his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was 
informed that new and material evidence sufficient to reopen 
the previously denied claim would need to show a diagnosis of 
a left knee disorder and evidence that it was related to 
service.  As noted above, in the March 2001 VCAA letter and 
the January 2003 SOC, the appellant was given specific 
information with respect to the changes in the law pursuant 
to the VCAA, as well as to the new VA duties to assist 
pursuant to the VCAA.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The appellant was also given the 
opportunity to identify additional relevant evidence that 
might substantiate his claim.  Service medical records, 
postservice medical records, private physicians' statements, 
VA examination reports, and statements from the veteran and 
his representative are associated with the record.  The Board 
is not aware of the existence of additional relevant evidence 
in connection with the veteran's claim to reopen.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his service-connection claim and has obtained 
and fully developed all relevant evidence.  Moreover, in 
light of the decision herein to reopen and grant the 
veteran's claim for service connection for a left knee 
disorder, the Board finds that there has been no prejudice to 
the veteran in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); Quartuccio, 16 Vet. 
App. at 187; Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a left 
knee disorder.  In the decision on appeal, the RO determined 
that no new and material evidence had been submitted 
sufficient to reopen the veteran's claim.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

The Board notes that the Board denied a claim for entitlement 
to service connection for a bilateral knee disorder as not 
well grounded, in a December 1998 decision.  The veteran was 
notified of the action and was advised of his appellate 
rights the same month.  In June 2000, the veteran filed to 
reopen a claim for service connection for a left knee 
disorder.  In a June 2001 rating decision, the subject of 
this appeal, the RO determined that no new and material 
evidence had been submitted sufficient to reopen his claim 
for service connection for a left knee disorder.  The veteran 
was notified of the RO's action and advised of his appellate 
rights the same month; subsequently, the veteran perfected 
his appeal.

Since the veteran did not seek reconsideration of, or appeal, 
the December 1998 Board decision, it became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the veteran's claim for service connection for a left knee 
disorder has been received.  

The evidence presented or secured since the last final denial 
of the veteran's claim for a left knee disorder in December 
1998 includes private physicians' statements dated in April 
and May 2000, indicating that the veteran had degenerative 
changes to his left knee that might be related to prior in-
service injuries or trauma; and an April 2001 VA joints 
examination report, showing that the veteran suffers knee 
pain from meniscal damage due to meniscal tears, which were 
likely brought on by episodes of activity such as parachute 
jumping in service.  At the time of the December 1998 Board 
decision, the veteran had not been diagnosed with a knee 
disorder.  The Board finds that the private physicians' 
statements and the VA examination report, indicating that the 
veteran has a left knee disorder due to service bear directly 
or substantially on the specific matter and are so 
significant that they must be considered to fairly decide the 
merits of the claim.  Accordingly, the veteran's claim of 
entitlement to service connection for a left knee disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001). 



Service Connection for a Left Knee Disorder

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service medical records show that, while playing football in 
October 1964, the veteran suffered contusions to the left 
thigh and was treated for muscle strain until November 1964.  
Following a motor vehicle accident, the veteran received 
treatment, to include ultrasound, for trauma to his left 
quadriceps, from April to June 1972.  Later references to 
leg, thigh and knee pain, in 1982 and 1985, were attributed 
to the veteran's herniated nucleus pulposus of L4-L5.  Annual 
physical examination reports dated in September 1986 and 
January 1988 reflect no patellar reflex on the left.  The 
veteran's March 1990 retirement examination report showed 
normal clinical findings for his lower extremities.

At an August 1990 VA examination, the veteran complained of a 
bilateral knee disability and a torn muscle in his left leg.  
The report showed no cyanosis, clubbing or edema of the 
extremities.  The VA examiner did not provide specific 
findings with regard to a left leg or knee disorder, except 
to indicate that pressure over the left gluteal notch 
resulted in pain in the left leg and patella reflexes were 
absent.  The VA examination report instead concentrated on 
hemorrhoids and low back and gastrointestinal disorders. 

At an April 1991 RO hearing, the veteran related an incident, 
in which his left leg had given way due to pain, and 
testified that he continued to have sharp pains in the leg, 
as well as bilateral knee pain.  

At an October 1999 VA heart examination, the veteran reported 
that he was unable to exercise due to back problems, that he 
was status post left knee arthroscopy, and was on medication 
for his arthritis.  On examination, the veteran had normal 
gait, stance, coordination, proprioception, and balance.  

An April 2000 private physician's statement reflects that the 
veteran has premature arthritic changes that clearly can be 
seen to be service related.

In a May 2000 statement, another private physician indicates 
that the veteran had been dealing with left knee problems for 
quite some time; that much of his current knee problems are 
degenerative and may very well be related to prior injuries 
and trauma; and that he was currently seeing an orthopedic 
physician for his knee problems.

At an April 2001 VA joints examination, the veteran 
complained of knee pain and related a history of multiple 
traumatic injuries, which were relatively minor in intensity 
over the last 40 years, including a football injury in 1964 
and several incidents, when jumping out of planes and 
parachuting, including an injury to his knee in 1982.  He 
stated that he had some weakness in his leg related to his 
knees with stiffness.  The veteran reported occasional 
swelling without any heat or redness in the joints.  He noted 
some locking and clicking of the knee joint.  The veteran 
took Vioxx as needed for pain.  He used an elastic wrap to 
help support his knee.  Flare-ups were brought on by episodes 
of physical activity such as walking on uneven ground.  The 
veteran was diagnosed with tears of his meniscal cartilage 
and underwent arthroscopic surgery of the left knee for 
removal of loose cartilage in 1999.  On examination, there 
was significant pain to palpation over the veteran's medial 
and lateral meniscal cartilages on the left side and also 
pain over the medial and lateral collateral ligaments to 
palpation.  X-rays of the left knee showed degenerative 
change with mild narrowing of the medial knee joint space, 
moderate spurring of the tibial spine, flattening of the 
tibial plateaus, and mild degenerative osteophyte formation 
along the articular surface of the femoral condyles.  The 
assessment was that the veteran suffered from knee pain due 
to meniscal damage from meniscal tears.  The examiner did not 
believe that the veteran's knee damage was a result of the 
left thigh damage incurred during the 1960s and 1970s.  
Rather, he believed that during episodes such as parachute 
jumping in 1982, the cartilage damage to the knee could have 
been brought on.  The examiner added that it was not likely 
that the left knee condition was a result of a left thigh 
condition.  However, the examiner concluded that it is likely 
that the left knee condition was brought on by episodes of 
activity such as parachute jumping, which the veteran did 
during service.

In light of the above medical evidence tending to show that 
the veteran's left knee disorder was likely due to trauma 
suffered during 30 years of active duty, to include parachute 
jumping, the Board determines that 38 C.F.R. § 3.102 (2003) 
should be applied in this case.  Under 38 C.F.R. § 3.102, 
when a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in the veteran's favor.  A reasonable doubt is one, 
which exists because of an approximate balance of positive 
and negative evidence that does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Service medical records reflect treatment on various 
occasions for knee pain and strain.  Postservice medical 
records reflect that the veteran finally was diagnosed with 
tears of his meniscal cartilage and underwent arthroscopic 
surgery of the left knee for removal of loose cartilage in 
1999.  Two private physicians' statements appear to link the 
veteran's left knee problems (to include arthritis) to 
service.  Finally, the April 2001 VA joints examiner 
concluded that it is likely that the left knee condition was 
brought on by episodes of activity such as parachute jumping, 
which the veteran did during his service.  This evidence not 
only shows the presence of a left knee disorder, but also 
links it to service.  Resolving all reasonable doubt in favor 
of the veteran, the Board determines that a left knee 
disorder was incurred in, or aggravated by, service.  
Accordingly, entitlement to service connection for a left 
knee disorder is granted.  38 C.F.R. §§ 3.102, 3.303(a).




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a left knee 
disorder has been received and the claim is reopened.

Service connection for a left knee disorder is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



